Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter

Claims 1-4, 6-14, 16-20 are allowed over the prior art of record.  Claims are allowed over at least prior art Zhang US 2017/0054745; Jang US 2019/0190945; Yadav US 2016/0359695; and Altman US 2014/0359761.

Claims are allowed due to substantial Applicant amendments made and persuasive arguments.  Claims should be viewed as allowable in their entirety.  It is the combination of claim elements that makes the invention non-obvious over the prior art.  No single element should be viewed as novel on its own merits.  It is the claims when viewed as a whole that are allowable over the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439